Jackson, Justice.
But two points are made in this record.
1. First, it is said that the letters were improperly admitted. We think not. Proof was made that from correspondence with the firm the witness was acquainted with the handwriting, and that the letters were theirs, received by due course of mail. This was enough to admit them. See Code, §3833; 30 Ga., 476; 39 Ga., 545, cited by defendant in error.
2. Secondly, that the verdict is contrary to the law and evidence. We agree with the presiding judge that it is not, and affirm the judgment.
Judgment affirmed.